DETAILED ACTION
Response to Amendment
	This is in response to the amendments filed on 1/27/21. Claims 1 – 20 have been cancelled and claims 21 – 41 have been added. Claims 21 – 41 are now pending in the current application.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 - 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al. (U.S. 2010/0203936) in view of Krieger et al. (U.S. 2008/0281444). 
Regarding claims 21 and 31, Levy discloses a computer implemented method for managing fantasy sports leagues on a plurality of remote devices, (“The embodiments of the invention relate to an online fantasy game and, more particularly, to a method and system for administering an online fantasy game”, par. 0003), the devices being communicatively connected to a network and having instructions stored a non-transitory computer readable medium that when executed by a computer processor, cause the processor to execute the method, (“As shown in FIG. 5, the system for administering a fantasy game includes a game server 500, a game engine 505, at least one client 510, an authentication module 520, a virtual lobby 530, a matching engine 540, a plurality of fantasy games 550a-550c, and a scoring module 560. The game server 500 hosts fantasy games 550a-550c and provides access to features of the fantasy game. The game engine 505 creates and conducts fantasy games”, par. 0054 – par. 0055), comprising providing a plurality of players from teams of a league on a database, (“The countdown gives managers an opportunity to peruse the real-world player candidacy pool and rank fantasy players for selection during the draft”, par. 0043), connecting each device to the database over the network, (fig. 5), receiving input from each device using an interface to select players from the database, (“During the draft, managers take turns selecting fantasy players to join their respective fantasy teams”, par. 0014), and organize the players into a ranked list for drafting a team of players, (“rank fantasy players for selection during the draft”, par. 0043), storing the selections made through the interface on each device on the database, (“When the draft is completed 820 the fantasy game begins”, par. 0070), placing a first fantasy against a second fantasy team, (“a fantasy game can have capacity for as many as twenty mangers who compete directly against each other”, par. 0041), drafting players from each team’s ranked player list, (“rank fantasy players for selection during the draft”, par. 0043), and removing identically-ranked players from each ranked list and replacing an identically-ranked player with a next highest ranked player on each ranked list, (“once the requisite number of players have joined the fantasy game, the draft countdown begins 800. During this time managers have an opportunity to examine the fantasy player candidacy pool, strategize, and rank the fantasy players”, par. 0070). 
Levy is silent on the issue of moving along a team’s ranked player list until a fantasy team differs each user’s team and thereby sending the player to a first fantasy team. In a related art, Krieger discloses a computer implemented method for managing fantasy sports leagues on a plurality of remote devices, (“The present disclosure relates generally to predictive modeling, and more specifically to a predictive modeling system and method for fantasy sports”, par. 0002), wherein Krieger further discloses  moving along each team's ranked player lists until a ranking for a player for the first fantasy (“The auto-draft can blend the player recommendations, player rankings, drafting algorithm and auto pick features to perform this convenient function pursuant to the analysis and dynamic predictive model generated by system 100”, par. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Krieger into the art disclosed by Levy in order to meet the need for a predictive modeling system and method for fantasy sports, as disclosed by Krieger, (par. 0006). 
Regarding claims 22, 27, 28, 31, 37, and 41, Levy discloses displaying a ranked list of a first user next to a ranked list of a second user and drafting from a highest-ranking player to a lowest-ranking player of each users ranked lists, (“rank fantasy players for selection during the draft”, par. 0043). 
Regarding claims 23 and 32, Levy discloses using placeholders for players, (“managers pre-draft rankings and a system ranked list of relative player desirability”, par. 0070). 
Regarding claims 24 – 26 and 33 - 35, Levy discloses wherein the games further comprise one user versus one user where drafts occur daily and/or weekly, in a plurality of drafting leagues, tournaments and contests, (“fantasy games managers are paired 140 into weekly head-to-head matchups”, par. 0015). 
Regarding claims 29 and 38, Levy discloses scoring the fantasy games and posting fantasy game results to the database, (“When the fantasy game is complete, scores are tallied and a winner is declared”, par. 0070). 
(“wagering in a fantasy game”, par. 0054). 
	Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. Regarding claims 21 – 41, per the Applicant’s affidavit, it is argued that the cited art references teach away from the drafting method of the present invention. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Quiver Drafting Method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner strongly encourages the Applicants to contact the Examiner in order to further prosecution. Therefore, the Examiner maintains that the cited art references render the present invention obvious as presently claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715